Citation Nr: 1228886	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-33 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased evaluation for asthma with chronic cough, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on two separate periods of active duty, the first from October 1980 to April 1985 and the second from July 1985 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Huntington, West Virginia, Regional Office of the Department of Veterans Affairs (VA) which, inter alia, denied the Veteran's claim for an increased evaluation above 30 percent for service-connected asthma with chronic cough.  The agency of original jurisdiction over the current appeal in the Atlanta, Georgia, VA Regional Office (RO).

In March 2008, the Veteran, accompanied by her representative, appeared at the RO to present evidence and oral testimony in support of her claim before the undersigned traveling Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration.

During the course of the appeal, in April 2008 and again in July 2011, the case was remanded from the Board to the RO (via the Appeals Management Center in Washington, D.C.) for additional evidentiary and procedural development.  Following the latest remand in July 2011, the 30 percent evaluation assigned for asthma with chronic cough was confirmed and continued in a May 2012 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2012 and the Veteran now continues her appeal.


FINDINGS OF FACT

The clinical evidence demonstrates that for the entirety of period of this claim (i.e., from September 2002 to the present), the Veteran's asthma requires daily inhalational and/or oral bronchodilator therapy and intermittent systemic corticosteroid therapy and is manifested by FEV-1 scores of not less than 56 percent and not more than 70 percent of predicted value and FEV-1/FVC ratios that are not worse than between 56 to 70 percent on objective pulmonary function testing. 


CONCLUSION OF LAW

The criteria for a 60 percent evaluation, and no higher, for asthma with chronic cough have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6602 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

(a.)  The Veterans Claims Assistance Act of 2000 (VCAA) and VA's Duties to Notify and Assist

With respect to the increased rating claim on appeal, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The increased rating claim at issue was filed in September 2003.  A VCAA notice letter was dispatched to the Veteran in January 2004, prior to the May 2004 rating decision now on appeal, with subsequent notice letters dispatched during the course of the appeal in May 2008 and June 2008.  These letters collectively address the increased rating issue on appeal and satisfy the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent that there exists a timing of notice error in that fully compliant notice did not precede the initial adjudication of the Veteran's claim, the later notices that satisfied the notice requirements were followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in May 2012, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) (stating that "[T]he Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (West 2002) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  As the rating issue on appeal stems from September 2003, when the Veteran filed her claim for an increased rating for asthma, the relevant time period and evidence that must be addressed in the adjudication of the claim encompasses the period from September 2002 to the present, in order to allow the Board to consider the applicability of a staged rating.  See 38 C.F.R. § 3.400(o)(2) (2011); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this regard, the Board observes that VA and private medical records pertaining to the Veteran treatment for asthma that encompass the period from September 2002 to October 2011 have been obtained and associated with the claims file.  The Board further notes that it remanded the case for additional evidentiary development in April 2008 and again in July 2011 to obtain all current relevant medical records and schedule her for a current examination of her service connected respiratory disability.  In this regard, the aforementioned evidence and factual development sought on remand was obtained.  A VA medical examination was conducted in September 2011 to assess the severity of the Veteran's asthma per the July 2011 Board remand, and a subsequent examination addendum was obtained in October 2011.  These examination reports were associated with the record.  Therefore, the Board concludes that VA has reasonably discharged its duty to assist the Veteran in this regard, in substantial compliance with the Board's remand instructions, and that no further remand for corrective development is required.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board has reviewed the VA examination report of September 2011 and the October 2011 medical addendum and notes that these were conducted with the benefit of review of the Veteran's claims file.  The examiners who conducted these evaluations provided adequate discussion of their clinical observations and a rationale to support their individual findings and conclusions within the context of the Veteran's clinical history as contained within her claims file.  As the September 2011 examination and October 2011 addendum of record incorporates the clinical findings of prior private and VA clinical examinations the latest examination and addendum reports thereby render the entire prior adequate for rating purposes, notwithstanding the absence of review of the claims file by any clinicians who conducted the prior examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran was provided with a hearing before the Board in March 2008.  The Veteran has been provided with adequate opportunity to submit or otherwise identify relevant evidence in support of her claim; therefore, the Board finds that the record does not need to be held open any longer, and that no further delay in the adjudication of this appeal for additional evidentiary development is warranted.  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claim for an increased rating decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


(b.)  Entitlement to an increased evaluation for asthma with chronic cough, currently rated 30 percent disabling.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1 (2011).  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); and where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the United States Court of Appeals for Veterans Claims held that where the appellant has expressed dissatisfaction with the assignment of a rating, separate ratings can be assigned for separate periods of time based on the facts found, commencing on the date on which the appellant reopened his/her claim for a rating increase.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10 (2011).

The Veteran's asthma - which is currently rated 30 percent disabling - is rated under the criteria contained in 38 C.F.R. § 4.97, Diagnostic Code 6602, which provides for the assignment of a 30 percent evaluation when asthma is demonstrably manifested on objective pulmonary function tests by a forced expiratory volume in one second (FEV-1) of 56- to 70-percent of predicted value, or; the ratio of forced expiratory volume in one second to forced vital capacity (FEV-1/FVC) is between from 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy; or; inhalational anti-inflammatory medication.

Assignment of a 60 percent evaluation for asthma requires objective demonstration of an FEV-1 of 40- to 55-percent of predicted value, or; an FEV-1/FVC ratio between from 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.

Assignment of a 100 percent evaluation for asthma requires objective demonstration of an FEV-1 of less than 40 percent of predicted value, or; an FEV-1/FVC ratio of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

38 C.F.R. § 4.97, Diagnostic Code 6602.

By history, the Veteran was granted service connection for asthma in a June 1990 rating decision, effective the date entitlement arose following her discharge from active duty in July 1989.  This respiratory disability was initially assigned a 10 percent evaluation.  By rating decision of January 1998, her asthma was assigned an 30 percent disability rating, effective from October 1996.  A December 1999 rating action awarded a 60 percent rating for asthma, effective May 1999.  Thereafter, a June 2002 rating action reduced the asthma evaluation back to 30 percent, effective September 2002.  The Veteran was notified of this rating reduction and her appellate rights in correspondence dated in June 2002.  Between June 2002 and June 2003, no new and material evidence pertaining to the state of Veteran's asthma was submitted into the record.  Afterwards, in September 2003, over one year later and after the appellate period with respect to the June 2002 rating decision had expired, the Veteran reopened her claim for a rating increase in excess of 30 percent for asthma.  Finality attaches with respect to the determination of the June 2002 rating decision, and the Board will limit its review of the pertinent evidence to only the materials dated from September 2002 to the present.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).    

The clinical evidence from private and VA sources pertinent to the period from September 2002 to the present show that the Veteran's FEV-1 score was no worse than 56 percent of predicted value and that her FEV-1/FVC ratios were no worse than 56 percent on multiple pulmonary function tests conducted during this period.  The medical records also show that she used daily inhalational or oral bronchodilator therapy, usually in the form of an Albuterol inhaler or oral doses of non-steroidal bronchodilator medication.  As such, these FEV-1 and FEV-1/FVC values and the aforementioned medication regimen would not, by themselves, permit the assignment of an evaluation greater than the 30 percent rating being contested.

The VA examination report of September 2011 shows that the reporting clinician did not find that the Veteran needed at least monthly visits to a physician for required care of asthma exacerbations, but the clinician did note current intermittent use of corticosteroids at least three times per year.  The Board has reviewed the extensive record from September 2002 to September 2011, and while these show that the Veteran's asthma is objectively characterized as being only of moderate severity, these records also clearly indicate that the Veteran was placed on intermittent corticosteroid therapy involving such steroids as Asmanex (also known as Mometasone), Prednisone, and Flunisolide throughout this entire period.  Therefore, on this basis the Board concludes that the criteria for a 60 percent evaluation under Diagnostic Code 6602 have been met.  Resolving any doubt in this regard in favor of the Veteran, her claim for an increased rating above 30 percent will thus be allowed and a 60 percent evaluation will be assigned for her service-connected asthma.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board does not find that the clinical evidence supports the assignment of a rating higher than 60 percent for the Veteran's asthma, however, as the requisite FEV-1 and FEV-1/FVC scores on pulmonary tests to support a 100 percent evaluation under Diagnostic Code 6602 have not been objectively demonstrated.  Furthermore, the clinical evidence does not demonstrate that her asthma (which, as previously stated, was objectively characterized as being no more than moderately severe) is manifested by more than one asthma attack per week with episodes of respiratory failure, or that her asthma requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.

(c.)  Extraschedular consideration

The Board finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected asthma, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  The clinical evidence establishes that the Veteran's service-connected asthma does not produce a greater impact on her occupational capacity that renders impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.97, Diagnostic Code 6602.  The clinical evidence indicates that the Veteran is currently unemployed after having worked for the United States Postal Service for several years following her service separation in July 1989.  Although the VA clinician who conducted the September 2011 examination attributed the Veteran's inability to work in part to her asthma, the examiner also determined that the Veteran's impaired immune system contributed to her unemployed state.  Furthermore, an October 2008 VA examination report also shows that the Veteran's respiratory dysfunction was also due, in part, to restrictive lung impairment because of her obesity, which is a separate disabling factor unrelated to her service-connected asthma, which is clinically defined as an obstructive lung disease.  Thusly, the Board finds that the Veteran's level of occupational impairment due solely to symptoms associated with her service-connected asthma is well within the scope of to 60 percent evaluation currently assigned to it, based on Diagnostic Code 6602 of the rating schedule, and that her asthma does not present a disability picture that renders the applicable rating schedule inadequate to rate the disability at issue under the specific facts unique to this individual case.  Furthermore, the clinical evidence does not indicate that the Veteran's asthma requires treatment through frequent hospitalizations.  The clinical evidence demonstrates that the level of industrial impairment individually attributable solely to the service-connected asthma is adequately contemplated in the criteria of the applicable rating schedule.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2011).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

A 60 percent evaluation for asthma with chronic cough is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


